UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- General Municipal Money Market Funds, Inc . (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 08/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 97.4% Rate (%) Date Amount ($) Value ($) Alabama - .9% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.49 9/7/16 9,000,000 a Arizona - .1% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.74 9/7/16 1,010,000 a Arkansas - .8% Arkansas Development Finance Authority, MFHR (Capri Apartments Project) (LOC; FHLB) 0.66 9/7/16 5,200,000 a 5,200,000 West Memphis Public Facilities Board, MFHR, Refunding (Meadows Apartments Project) (LOC; FHLMC) 0.67 9/7/16 3,350,000 a 3,350,000 California - 3.2% California Enterprise Development Authority, IDR (Gordon Brush Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.62 9/7/16 5,000,000 a 5,000,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.81 9/7/16 1,545,000 a 1,545,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.81 9/7/16 1,925,000 a 1,925,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.71 9/7/16 16,000,000 a 16,000,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Comerica Bank) 0.81 9/7/16 2,085,000 a 2,085,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.81 9/7/16 3,800,000 a 3,800,000 California Pollution Control Financing Authority, SWDR (Zerep Management Corporation Project) (LOC; Comerica Bank) 0.81 9/7/16 3,000,000 a 3,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 11.4% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series 2015-XM0054) (Liquidity Facility; Citibank NA) 0.59 9/7/16 4,700,000 a,b,c 4,700,000 RBC Municipal Products Inc. Trust (Series E-25), (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.63 9/7/16 40,000,000 a,b,c 40,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.59 9/7/16 10,000,000 a 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.63 9/7/16 38,065,000 a,b 38,065,000 Tender Option Bond Trust Receipts (Series 2016-XM0203), (City and County of Denver, Dedicated Tax Improvement Revenue, Refunding) (Liquidity Facility; Morgan Stanley Bank) 0.59 9/7/16 6,665,000 a,b,c 6,665,000 Tender Option Bond Trust Receipts (Series 2016-ZF0467), (City and County of Denver, Airport System Revenue) (LOC; Royal Bank of Canada) 0.63 9/7/16 19,670,000 a,b,c 19,670,000 Connecticut - .0% Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; TD Bank) 0.77 9/7/16 230,000 a District of Columbia - .7% District of Columbia Housing Finance Agency, MFHR (Park 7 At Minnesota Benning Project) (LOC; FHLMC) 0.61 9/7/16 7,000,000 a Florida - 4.3% Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.62 9/7/16 5,100,000 a 5,100,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.63 9/7/16 31,830,000 a 31,830,000 Hillsborough County Housing Finance Authority, MFHR (Hunt Club Apartments) (LOC; FHLB) 0.62 9/7/16 4,370,000 a 4,370,000 Pinellas County Health Facilities Authority, Health System Revenue (Baycare Health System Issue) (LOC; Northern Trust Company) 0.58 9/7/16 2,350,000 a 2,350,000 Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Florida - 4.3% (continued) Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.77 9/7/16 1,300,000 a 1,300,000 Georgia - 2.6% Athens-Clarke County Unified Government Development Authority, Revenue (University of Georgia Athletic Association Project) (LOC; Wells Fargo Bank) 0.60 9/1/16 6,820,000 a 6,820,000 Bartow County Development Authority, Revenue (VMC Specialty Alloys LLC Project) (LOC; Comerica Bank) 0.66 9/7/16 3,065,000 a 3,065,000 Fulton County Development Authority, Revenue (King's Ridge Christian School Project) (LOC; Branch Banking and Trust Co.) 0.64 9/7/16 14,575,000 a 14,575,000 Gwinnett County Development Authority, IDR (KMD Group, LLC Project) (LOC; Branch Banking and Trust Co.) 0.73 9/7/16 2,250,000 a 2,250,000 Illinois - 4.1% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.56 9/7/16 6,430,000 a 6,430,000 DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.59 9/7/16 14,000,000 a 14,000,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.71 9/7/16 1,720,000 a 1,720,000 Southwestern Illinois Development Authority, Revenue (Deli Star Ventures Project) (LOC; Bank of Montreal) 1.25 9/7/16 275,000 a 275,000 Tender Option Bond Trust Receipts (Series 2015-ZM0120), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (LOC; Royal Bank of Canada) 0.61 9/7/16 6,230,000 a,b,c 6,230,000 Upper Illinois River Valley Development Authority, IDR (Cathy Asta Enterprises, LLC Project) (LOC; Bank of America) 0.72 9/7/16 5,140,000 a 5,140,000 Will County, SWDR (BASF Corporation Project) 0.70 9/7/16 9,000,000 a 9,000,000 Indiana - 1.2% Crawfordsville, MFHR (Autumn Woods Phase II Apartments) (LOC; FHLB) 0.72 9/7/16 720,000 a 720,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.70 9/7/16 1,915,000 a 1,915,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Indiana - 1.2% (continued) Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.69 9/7/16 10,350,000 a 10,350,000 Iowa - 1.1% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.78 9/7/16 11,000,000 a 11,000,000 Orange City, IDR (Vogel Enterprises, Limited Project) (LOC; U.S. Bank NA) 0.93 9/7/16 400,000 a 400,000 Kansas - .2% Tender Option Bond Trust Receipts (Series 2015-XF2200), (Kansas Department of Transportation, Highway Revenue) (Liquidity Facility; Citibank NA) 0.58 9/7/16 1,600,000 a,b,c Kentucky - .0% Lexington-Fayette Urban County Government, Industrial Building Revenue, Refunding (Liberty Ridge Senior Living, Inc. Project) (LOC; FHLB) 0.81 9/7/16 400,000 a Louisiana - 6.8% Ascension Parish, Revenue (BASF Corporation Project) 0.70 9/7/16 5,700,000 a 5,700,000 Ascension Parish, Revenue (BASF Corporation Project) 0.70 9/7/16 14,000,000 a 14,000,000 Caddo-Bossier Parishes Port Commission, Revenue (Oakley Louisiana, Inc. Project) (LOC; Bank of America) 0.67 9/7/16 2,240,000 a 2,240,000 Louisiana Local Government Enviromental Facilities and Community Development Authority, Revenue (Honeywell International Inc. Project) 0.71 9/7/16 6,000,000 a 6,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.60 9/1/16 8,000,000 a 8,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.61 9/1/16 31,500,000 a 31,500,000 Louisiana Public Facilities Authority, Revenue (Dynamic Fuels, LLC Project) (LOC; Bank of America) 0.60 9/1/16 4,000,000 a 4,000,000 Maryland - .4% Maryland Department of Housing and Community Development, Community Development Administration, Residential Revenue (Liquidity Facility; TD Bank) 0.57 9/7/16 1,695,000 a 1,695,000 Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Maryland - .4% (continued) Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.77 9/7/16 2,900,000 a 2,900,000 Massachusetts - .4% Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.78 9/7/16 2,025,000 a 2,025,000 Tender Option Bond Trust Receipts (Series 2015-XF2203), (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) (Liquidity Facility; Citibank NA) 0.58 9/7/16 2,300,000 a,b,c 2,300,000 Michigan - 2.9% Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.68 9/1/16 30,740,000 a Minnesota - .8% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.71 9/7/16 1,400,000 a 1,400,000 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Royal Bank of Canada) 0.60 9/7/16 4,500,000 a 4,500,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.74 9/7/16 2,500,000 a 2,500,000 Mississippi - 1.6% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.60 9/1/16 6,000,000 a 6,000,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.60 9/1/16 9,140,000 a 9,140,000 Mississippi Development Bank, Special Obligation Revenue, Refunding (Harrison County GO Bonds Refunding Project) (LOC; Bank of America) 0.65 9/7/16 2,110,000 a 2,110,000 Missouri - 3.4% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.78 9/7/16 2,425,000 a 2,425,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.79 9/7/16 500,000 a 500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Missouri - 3.4% (continued) Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 0.68 9/7/16 5,985,000 a 5,985,000 RBC Municipal Products Inc. Trust (Series E-47), (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.60 9/7/16 25,000,000 a,b,c 25,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.62 9/7/16 1,530,000 a 1,530,000 Nevada - .8% Nevada Housing Division, Multi-Unit Housing Revenue (Oakmont at Flamingo Road Project) (Liquidity Facility; FHLB and LOC; FHLB) 0.78 9/7/16 8,300,000 a,b New Hampshire - .9% New Hampshire Health and Education Facilities Authority, Revenue (Easter Seals New Hampshire Issue) (LOC; FHLB) 0.64 9/7/16 9,355,000 a New Jersey - .3% New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.60 9/7/16 2,900,000 a New York - 17.9% Chautauqua County Industrial Development Agency, Civic Facility Revenue (The Gerry Homes Project) (LOC; HSBC Bank USA) 0.61 9/7/16 7,170,000 a 7,170,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.61 9/7/16 1,120,000 a 1,120,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; TD Bank) 0.57 9/7/16 23,340,000 a 23,340,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.86 9/7/16 9,415,000 a 9,415,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.59 9/1/16 7,180,000 a 7,180,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; TD Bank) 0.66 9/7/16 4,040,000 a 4,040,000 Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 17.9% (continued) New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.72 9/7/16 2,975,000 a 2,975,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.60 9/1/16 14,200,000 a 14,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.62 9/1/16 19,100,000 a 19,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.60 9/1/16 9,000,000 a 9,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen- Thuringen Girozentrale) 0.62 9/1/16 8,280,000 a 8,280,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.60 9/7/16 7,615,000 a 7,615,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.66 9/7/16 8,515,000 a 8,515,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.76 9/7/16 1,390,000 a 1,390,000 Saratoga County Industrial Development Agency, Civic Facility Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank PLC) 0.58 9/7/16 3,600,000 a 3,600,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.61 9/7/16 4,935,000 a 4,935,000 Tender Option Bond Trust Receipts (Series 2015-ZM0122), (Utility Debt Securitization Authority of New York, Restructuring Bonds) Liquidity Facility; Royal Bank of Canada) 0.60 9/7/16 1,000,000 a,b,c 1,000,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.62 9/1/16 10,400,000 a 10,400,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.69 9/7/16 44,600,000 a 44,600,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - 3.2% Guilford County Industrial Facilities and Pollution Control Financing Authority, IDR (Anco-Eaglin Project) (LOC; Branch Banking and Trust Co.) 0.72 9/7/16 2,850,000 a 2,850,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.63 9/7/16 15,035,000 a 15,035,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cape Fear Valley Health System) (LOC; Branch Banking and Trust Co.) 0.66 9/7/16 16,000,000 a 16,000,000 Ohio - 1.6% Cuyahoga County, Airport Facilities Revenue (Corporate Wings Project) (LOC; U.S. Bank NA) 0.78 9/7/16 1,775,000 a 1,775,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.70 9/7/16 1,535,000 a 1,535,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.70 9/7/16 1,355,000 a 1,355,000 Franklin County, IDR (Ohio Girl Scout Council Project) (LOC; PNC Bank NA) 0.80 9/7/16 135,000 a 135,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.70 9/7/16 1,120,000 a 1,120,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 10,500,000 10,501,897 Oklahoma - .5% Muskogee City and County Trust Port Authority, IDR (Metals USA Plates and Shapes Southcentral, Inc. Project) (LOC; Bank of America) 0.66 9/7/16 5,250,000 a Pennsylvania - 4.3% Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.70 9/7/16 3,200,000 a 3,200,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.77 9/7/16 1,000,000 a 1,000,000 Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.76 9/7/16 2,705,000 a 2,705,000 Lancaster Industrial Development Authority, Revenue (Willow Valley Retirement Communities Project) (Liquidity Facility; PNC Bank NA) 0.60 9/7/16 7,500,000 a 7,500,000 Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 4.3% (continued) Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.77 9/7/16 1,000,000 a 1,000,000 Pennsylvania Economic Development Finance Authority, Exempt Facilities Revenue (Merck and Company, Inc., West Point Project) 0.66 9/7/16 21,300,000 a 21,300,000 Philadelphia School District, GO Notes, Refunding (LOC; PNC Bank NA) 0.58 9/7/16 6,000,000 a 6,000,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.68 9/7/16 2,760,000 a 2,760,000 South Carolina - 1.1% North Charleston, Tax Increment Bond (Charleston Naval Complex Redevelopment Plan Project) (Liquidity Facility; Bank of America) 0.60 9/7/16 65,000 a 65,000 South Carolina Jobs-Economic Development Authority, EDR (Lexington-Richland Alcohol and Drug Abuse Council, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.65 9/7/16 3,915,000 a 3,915,000 South Carolina Jobs-Economic Development Authority, EDR (South Atlantic Canners, Inc. Project) (LOC; Wells Fargo Bank) 0.72 9/7/16 5,000,000 a 5,000,000 Tender Option Bond Trust Receipts (Series 2015-XF2204), (Charleston, Waterworks and Sewer System Capital Improvement Revenue) (Liquidity Facility; Citibank NA) 0.58 9/7/16 3,000,000 a,b,c 3,000,000 Tennessee - 5.2% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.63 9/7/16 43,150,000 a 43,150,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.67 9/7/16 5,400,000 a 5,400,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.67 9/7/16 1,510,000 a 1,510,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.61 9/7/16 4,895,000 a 4,895,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Texas - 7.7% Bexar County Housing Finance Corporation, MFHR (Perrin Park Apartments Project) (LOC; Northern Trust Company) 0.68 9/7/16 10,375,000 a 10,375,000 Brazos River Harbor Navigation District of Brazoria County, Revenue (BASF Corporation Project) 0.70 9/7/16 9,200,000 a 9,200,000 Brazos River Harbor Navigation District of Brazoria County, Revenue (BASF Corporation Project) 0.70 9/7/16 6,600,000 a 6,600,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.75 9/8/16 10,000,000 10,000,000 Port of Port Arthur Navigation District, Revenue (BASF Corporation Project) 0.70 9/7/16 9,800,000 a 9,800,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.65 9/7/16 21,000,000 a 21,000,000 Tender Option Bond Trust Receipts (Series 2015-XF2201), (Texas Water Development Board, State Water Implementation Revenue) (Liquidity Facility; Citibank NA) 0.58 9/7/16 3,100,000 a,b,c 3,100,000 Tender Option Bond Trust Receipts (Series 2016-ZF0471), (Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport)) (LOC; Royal Bank of Canada) 0.63 9/7/16 10,245,000 a,b,c 10,245,000 Vermont - .5% Vermont Housing Finance Agency, Multiple Purpose Revenue (Liquidity Facility; TD Bank) 0.66 9/7/16 5,100,000 a Virginia - 2.4% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.78 9/7/16 2,160,000 a 2,160,000 Fairfax County Industrial Development Authority, Health System Revenue (Inova Health System Project) 0.58 9/7/16 10,000,000 a 10,000,000 Norfolk Economic Development Authority, Hospital Facilities Revenue, Refunding (Sentara Healthcare) 0.63 9/7/16 11,415,000 a 11,415,000 Norfolk Redevelopment and Housing Authority, Revenue (E2F Student Housing I, LLC Project) (LOC; Bank of America) 0.69 9/7/16 1,615,000 a 1,615,000 Coupon Maturity Principal Short-Term Investments - 97.4% (continued) Rate (%) Date Amount ($) Value ($) Washington - 1.5% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.66 9/7/16 3,065,000 a 3,065,000 Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.66 9/7/16 2,090,000 a 2,090,000 Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.72 9/7/16 1,625,000 a 1,625,000 Tender Option Bond Trust Receipts (Series XM-0127), (Washington, GO Notes (Various Purpose)) (Liquidity Facility; JP Morgan Chase Bank) 0.59 9/7/16 2,250,000 a,b,c 2,250,000 Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Wells Fargo Bank) 0.67 9/7/16 3,510,000 a 3,510,000 Washington Housing Finance Commission, Single Family Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.64 9/7/16 3,620,000 a 3,620,000 Wisconsin - 1.8% Door County Housing Authority, Housing Revenue (Big Hill Regency House Project) (LOC; FHLB) 0.78 9/7/16 1,600,000 a 1,600,000 Kiel, IDR (Polar Ware Company Project) (LOC; Wells Fargo Bank) 0.80 9/7/16 2,390,000 a 2,390,000 Manitowoc Community Development Authority, Housing Revenue (Southbrook Manor Project) (LOC; FHLB) 0.78 9/7/16 2,125,000 a 2,125,000 Milwaukee Redevelopment Authority, IDR (Fred Usinger, Inc. Project) (LOC; Bank of Montreal) 0.78 9/7/16 700,000 a 700,000 Plymouth, IDR (Wisconsin Plastic Products, Inc. Project) (LOC; FHLB) 0.78 9/7/16 1,010,000 a 1,010,000 Sheboygan Falls, IDR (HTT, Inc. Project) (LOC; U.S. Bank NA) 0.78 9/7/16 1,890,000 a 1,890,000 Wisconsin Housing and Economic Development Authority, MFHR (Liquidity Facility; PNC Bank NA) 0.59 9/7/16 8,710,000 a 8,710,000 Wyoming - .8% Green River, SWDR (OCI Wyoming, L.P. Project) (LOC; Comerica Bank) 0.71 9/7/16 8,600,000 a Total Investments (cost $1,021,456,897) % STATEMENT OF INVESTMENTS (Unaudited) (continued) Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at August 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, these securities amounted to $172,125,000 or 16.41% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,021,456,897 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc . By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
